Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
	The terminal disclaimer filed August 3, 2021 has been received by disapproved.  The approving authority had the following remarks regarding the disapproval.

    PNG
    media_image1.png
    166
    678
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Achibet (WO2015197552; note the EP141754568.7 priority document is in English and fully supports the claimed rejection).
Achibet exemplifies coating compositions comprising polyester Dynapol L952 polyester and comprise phenolic resin and benzoguanamine resin.  See Page 30 Table 1. Phenolic and benzoguanamine resin along with blocked isocyanates are taught as crosslinkers on page 19 to page 20 lines 1-20.  This reads over the polyester of Claim 1.
	The benzoguanamine resin is considered a benzoguanamine derivative and read over the benzoguanamine or derivative thereof of Claim 1.  The amount of solids in Table 1 is 55.41 wt % total and the amount of benzoguanamine is 9.17 wt % in the entire composition.  Therefore Claim 6.  
Achibet teaches blocked polyisocyanates can be used as a crosslinker but does not exemplify them (page 20 lines 1-15) or otherwise teach an embodiment which has three different crosslinkers (benzoguanamine deriviative, phenolic resin and blocked isocyanate).  The exemplified compositions comprise two benzoguanamine crosslinkers and a phenolic crosslinker combination.   
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Achibet in particular that of Table 1 by using blocked isocyanate crosslinkers because Achibet teaches such crosslinkers as functionally equivalent, as in serving the same function in the invention, to phenolic resins.  Additionally, one of ordinary skill in the art is motivated to replace the Cymel benzoguanamine resin with the blocked isocyanate as it is one two benzoguanamine crosslinkers used in the composition and is the crosslinker used in the smaller amount compared to the other benzoguanamine crosslinker and as such it logically follows such replacement would have the smallest effect on the overall composition.  One of ordinary skill in the art would be motivated to use the blocked polyisocyanates rather the minor benzoguanamine resin in the same amount as exemplified which is 2.61/55.41 = 4.7 wt% of the total solids.  This this reads over the combination of phenolic and isocyanate resin of Claims 1 and 10.
	Additionally with respect to the acid catalyst of Claim 1 and 25, the exemplified compositions of Achibet have blocked phosphoric acid and also sulphonic acid (XK406 and Nacure 5925) which reads over the acid catalyst of Claims 1 and 25.
Claim 1.
Achibet is silent on the flexibility and scratch resistance of Claim 1.  However, every composition with a benzoguanamine or derivative and polyester in Applicant’s as-filed specification has flexibility and scratch resistance as claimed and, therefore, one of ordinary skill in the art is reasonably suggested Achibet’s above coatings, especially those of Table 1, meet the flexibility and scratch resistance as claimed meets the limitations of Claim 1.  Additionally, Achibet exemplifies the use of acid catalysts such as phosphoric acid and sulphonic acid.  Applicant states in their remarks filed August 3, 2021 this acid catalyst is responsible for “helping the composition achieve” the recited flexibility and scratch resistance claimed as an important distinction over the prior art. (See page 8 of the response).  This further supports the above inherency argument.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Regarding Claims 2-5, the specifics of Dynpaol L952 polyester are not taught by Achibet.  However, Achibet teaches a preferred embodiment of polyester which is made from 1,2 propanediol, terephthalic acid, a molecular weight increasing agent and the Mn and glass transition temperature of Claim 4 on page 11 lines 15-25
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Achibet in particular that of Table 1 using the above propanediol / terephthalic acid and molecular weight increasing agent to product a Mn of 6100 or more and Tg of 80 oC or more because this is taught as a specific preferred embodiment by Achibet.
Claims 2-4.  The teachings of page 12 lines 20-35 deal with the molecular weight increasing agent and read over Claim 5.
Coatings on metallic surfaces and specifically cans are taught on page 26 lines 19-25 which meets the claimed coating compositions and cans coated with them of Claims 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6, 14, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, 19, 36 and 30 of copending Application No. 16/347344 in view of  Achibet (WO2015197552; note the EP141754568.7 priority document is in English and fully supports the claimed rejection).  Although the claims at issue are not identical, they are not patentably distinct from each other because combinations of claims which would necessarily result in the product as claimed in claims 1, 6-7, 14 and 15.
While 16/347344 recites a method the product of preforming said method necessarily reads on the claims 1, 6, 14.  Therefore, while Claim 16 – 16/347344’s method of making a coating composition does not specifically recite the flexibility and scratch resistance of instant Claim 1, these limitations are taught in Claim 36-16/347344.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 16/347344 to achieve coatings which have the specified flexibility and scratch resistance because such parameters are taught as a useful variant of the product of the method of 
With respect to the acid catalyst recited by the claims, 16/347344 does not recite an acid catalyst but does not exclude one either.
Achibet, working in the field of polyester can coating cured with benzoguanamine, teaches the use of an acid catalyst to catalyze crosslinking reactions between the polyester and crosslinking materials such as phenolic resins. (page 22 lines 29-36).  These include sulphonic and phosphoric acids (also exemplified).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 16/347344 by using an acid catalyst, specifically sulphonic or phosphoric acid catalyst, because Achibet teaches these are used in similar coating compositions in order to catalyze crosslinking reactions between the polyester and crosslinking materials such as phenolic resins and the above specific types of catalysts are exemplified.  This reads over the acid catalyst of instant Claim 1 and 25..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Should Applicant request the above non-statutory double patenting to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

Therefore, as Applicant is put on notice with this action not to hold in abeyance the ODP rejection, such a request in response to this action may result in a Notice of Non-Compliant Response which does not reset Applicant’s time period to response to said action.
Response to Arguments
	Applicant’s remarks and claim amendments filed August 3, 2021 have been fully considered but are not sufficient to move the application to allowance.  The §102 Batzer and §102 over Stapperfenne have been withdrawn based on Applicant’s amendments to require an acid catalyst.  	The rejections over Achibet (WO2015197552) under §102, §102/§103 and §103 have been consolidated into one §103 rejection and the rejection has been modified to address the combination of phenolic and isocyanate resins required along with the newly added acid catalyst limitation.  The rejection of phenolic / isocynate resin was previously made misinterpreting the limitation as an “or” limitation while it really was an “and” limitation.  Therefore, the obviousness statement had to be modified in order to correctly address the recited combination.  This was not necessitated by Applicant’s amendment and, therefore, this action is non-final.
	The non-statutory double patenting rejection of recorded has been maintained because the terminal disclaimer has been disapproved by the Office and is updated to address the acid 
	Applicant’s remarks and arguments filed August 3, 2021 have been fully considered but are not persuasive.  Applicant’s arguments solely argue Stapperfenne which has been withdrawn as a rejection of record and, therefore, these arguments are moot.  Applicant presents no arguments to Achibet at all.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Christopher M Rodd/            Primary Examiner, Art Unit 1766